CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 12/11/2020.
On 4/11/2021, Applicant filed a notice of appeal, claims, and after final remarks. 
The 4/11/2021 claims made no changes relative to the previously presented claims. The 4/11/2021 claims are entered. 
Claims 28-30, 32-35, and 48-59 are pending. Claims 1-27, 31, and 36-47 are canceled. Claims 28-30 and 32-35 are withdrawn from consideration. Claims 48-59 are rejected. 

Advisory Action
Continuation of 7: For the purposes of appeal the proposed amendments will be entered and an explanation of how the amended claims would be rejected is as follows: 
The 4/11/2021 claims made no changes relative to the previously presented claims. 
The 4/11/2021 claims are rejected for the reasons of record presented in the office action mailed on 12/11/2020.  

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant's arguments filed 4/11/2021 have been fully considered but they are not persuasive.
Applicant argues adding sulfate and biomass to nutritional components to form a feedstuff is different than adding biomass made in the presence of the sulfate (remarks, p. 6, Response to Allegation 1). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims are drawn to a feedstuff product comprising 2-22% biomass (and 98% to 78% unclaimed materials). The claims are not drawn to a method of making biomass. The claims are not drawn to biomass. Arguments concerning methods of making the product fails to distinguish the claimed product from the product suggested in the prior art. 
Applicant argues the majority of the sulphate present in the claimed biomass is present as a constituent of exopolysaccharides and not in the form of a sulphate salt In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the majority of the sulphate present in the claimed biomass is present as a constituent of exopolysaccharides and not in the form of a sulphate salt (remarks, p. 6, Response to Allegation 1). Applicant cites to US 10,842,174 to support the argument (remarks, p. 6, Response to Allegation 1, citing to US 10,842,174). Examiner is not persuaded by this argument. The disclosure of US 10,842,174 is not the subject of the current examination.  
Applicant argues the prior art does not teach a sulphate range comparable to the range claimed (remarks, p. 7, Response to Allegation 2). Examiner is not persuaded by this argument for the following reasons. First, overlapping ranges establish prima facie obviousness. MPEP 2144.05. As discussed in the rejections, claim 48 suggests a range of sulphate in the feedstuff of 0.05% to 1.32%. Aksnes discloses the feedstuff may include sulphate in a range of 0.5 to 40% (p. 130, ln. 9). Second, the concentration of sulphate in the biomass does not patentably distinguish the claimed invention from the prior art. Based upon three different factors, the prior art suggests the concentration of sulphate represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. The 
Applicant argues Barclay teaches a different method for making the biomass (remarks, p. 7, Response to Allegation 2). Examiner is not persuaded by this argument for the following reasons. First, the concentration of sulphate during fermentation is related to  process limitations in the product claim. The determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, claim 48 suggests a range of sulphate in the feedstuff of 0.05% to 1.32%. Aksnes discloses the feedstuff may include sulphate in a range of 0.5 to 40% (p. 130, ln. 9). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Second, the argument is not supported by factual evidence. Barclay discloses the sulphate (sodium sulfate) controls the cell aggregate size during biomass fermentation (Barclay, para 0022). Barclay discloses the concentration of sodium sulfate is effective to meet the salinity requirements of the microflora in the fermentation medium (para 0020).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues the motivation to combine the references is not valid (remarks, p. 9). Applicant argues the combination requires Aksnes to engage in additional/different process steps (remarks, p. 9). Examiner is not persuaded by this argument. First, the patentability of a product does not depend on its method of production. MPEP 2113. Second, the argument is not commensurate in scope with the claims. The claims are drawn to a product – not a method of making biomass. 
Applicant argues there are differences between the claims in the reference patent and those in the current application (remarks, p. 10). Examiner is not persuaded by this argument for the reasons presented in the double patenting rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619